Third District Court of Appeal
                               State of Florida

                       Opinion filed February 3, 2021.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                              No. 3D20-575
                       Lower Tribunal No. 17-23056
                          ________________


                  Internet Escrow Services, Inc., etc.,
                               Appellant,

                                     vs.

                             Kenneth Hendel,
                                Appellee.


       An Appeal from the Circuit Court for Miami-Dade County, David C.
Miller, Judge.

     EBI Law, PLLC, and B. Elizabeth Interthal (Tampa); Garbett, Allen &
Roza, P.A., and David S. Garbett, for appellant.

     Stok Kon + Braverman, and Robert A. Stok, Gabriel G. Mandler and
Yosef Kudan (Fort Lauderdale), for appellee.


Before FERNANDEZ, SCALES and HENDON, JJ.

     PER CURIAM.
      Affirmed. See Briceno v. Sprint Spectrum, L.P., 911 So. 2d 176, 179

(Fla. 3d DCA 2005) (recognizing that Florida courts will generally enforce

choice of law provisions contained in an agreement); City of Bell v. Superior

Court, 163 Cal. Rptr. 3d 90, 100-01 (Cal. Ct. App. 2013) (applying California

law which holds that for a contract’s indemnification clause to apply to first

party claims between the indemnitee and the indemnitor, “the [clause’s]

language on the point must be particularly clear and explicit and will be

construed strictly against the indemnitee”).




                                      2